Opinion by
President Judge Crumlish,
The Pennsylvania Department of Transportation, Bureau of Traffic Safety, appeals a Berks County Common Pleas Court order which sustained the appeal of John S. Mihalick from the thirty-day suspension of his driving privileges. We reverse.
On February 20, 1979, Mihalick was convicted of passing a stopped school bus in violation of Section 3345 of the Vehicle Code.1 Upon receipt of the certification of conviction, the Department notified Mihalick that his privileges were suspended for thirty days as mandated by Section 1535 of the Vehicle Code.2
The lower court sustained Mihalick’s appeal on the strength of his assertion that, due to his advanced age and medical condition, he failed to observe the bus’s flashing lights.
In Commonwealth of Pennsylvania, Department of Transportation, Bureau of Traffic Safety v. Seiscio, 56 Pa. Commonwealth Ct. 45, 424 A.2d 566 (1981), we held that an underlying criminal conviction may not be collaterally attacked in a subsequent suspension appeal which is civil in nature.3
Reversed.
Order
The Berks County Common Pleas Court order dated July 30,1979, at No. 2724,1979, is reversed; and the suspension of the motor vehicle operating privileges of John S. Mihalick is reinstated.
Date: June 12, 1981

 75 Pa. C. S. §3345.


 75 Pa. C. S. §1535.


 In Seiscio, we held that the trial court erred when it sustained an appeal for a violation of Section 3345 (then Section 1018) on the strength that the appellant below was unrepresented by counsel.